                 Case: 3:15-cr-00078-wmc Document #: 194 Filed: 01/10/19 Page 1 of 1

                                         TRIAL EXHIBIT FORM
                 EXHIBIT(S) OF
                                                United States of America
 Government
         (Indicate plaintiff or defendant)            V.           Case No. 15-cr-78-wmc




  Date                    Identification                Description               Offers, Objections,
                No.               Witness                                         Rulings, Exceptions

1/10/2018        1                                     Inmate Profile
